Name: Commission Regulation (EEC) No 2184/88 of 20 July 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7 . 88 Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2184/88 of 20 July 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the conversion rates used for calculation of the monetary gaps ; whereas the compensatory amounts for the wine and olive oil sectors should accordingly be altered ; Whereas the monetary compensatory amounts for the Greek drachma and the Portuguese escudo are, pursuant to Article 2 (2) of Regulation (EEC) No 1677/ 85 , to be calculated from the rates during the reference period 13 to 19 July 1988 ; whereas consequently the following monetary gaps fall to be applied : Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture O, as last amended by Regulation (EEC) No 1889/ 87 (2), and in particular Article 12 ,  Greece : Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2185/ 88 (4), milk, cattle cereals , sugar wine pigs eggs , poultry, albumins olive oil 33.2 17,8 34.3 22,6 14,3 29,3 ; Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1852/ 88 (5), as last amended by Regulation (EEC) No 2198/ 88 (6);  Portugal: sugar o,0 olive oil  10 . Whereas new agricultural conversion rates have been fixed for Greece and Portugal effective from 1 August 1988 for sectors for which the 1988 /89 marketing year has already begun and for other sectors from the beginning of the 1988 /89 marketing year ; whereas pursuant to Article 8 of Commission Regulation (EEC) No 3153 / 85 (7), as last amended by Regulation (EEC) No 3770 / 87 (8), where there are real monetary gaps differentiated according to product for a Member State, all the monetary compensatory amounts are to be adjusted if the applied monetary gap is adjusted for any one of the products concerned following adjustments of Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/ 88 is hereby amended as follows : 0) OJ No L 164 , 24 . 6 . 1985 , p . 6 . ( 2) OJ No L 182 , 3 . 7 . 1987 , p . 1 . ( J) OJ No L 164 , 24 . 6 . 1985 , p . 11 . ( J) OJ No L 195 , 23 . 7 . 1988 , p . 1 . ( s) OJ No L 167 , 1 . 7 . 1988 , p . 1 . (6) OJ No L 195 , 23 . 7 . 1988 , p . 48 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . (8) OJ No L 355 , 17 . 12 . 1987 , p . 16 . 1 . The column 'Greece ' in Annex I is replaced by thatgiven in Annex I to this Regulation . No L 196/2 Official Journal of the European Communities 25 . 7 . 88 2 . The column 'Portugal' in Parts 7 and 8 of Annex I is hereby replaced by that given in Annex I to this Regulation . 3 . Annexes II and III are replaced by Annexes II and III to this Regulation . 4 . Annex IV to this Regulation is added as Annex IV. Article 2 This Regulation shall enter into force on 25 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1988 . For the Commission Frans ANDRIESSEN Vice-President 25 . 7 . 88 Official Journal of the European Communities No L 196/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany DenmarkCN-code Tabe Additional code Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  1 000 kg - 4 629,6 4 629,6 7 129,6 7 129,6 4 629,6 4 629,6 4 398,1 4 398,1 4 398,1 4 222,2 4 222,2 4 629,6 4 629,6 4 398,1 4 398,1 5 612,8 5 288,7 6 481,4 2 083,3 4 486,0 4 306,6 4 486,0 4 486,0 9 334,4 6 061,8 5 911,0 6 712,9 6 510,7 6 712,9 4 722,2 4 486,0 6 157,3 4 486,0 4 486,0 4 722,2 4 486,0 4 486,0 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 196/4 Official Journal of the European Communities 25 . 7 . 88 CN-code Table Additionalcode  \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I - 1 000 kg  1103 29 30 \ 4 306,6 1103 29 40 4 722,2 1103 29 90 11-1 7285 4 486,0 11-1 7286 \ 4 486,0 1104 11 10 4 486,0 1104 11 90 6 157,3 1104 12 10 4 306,6 1104 12 90 7 599,9 1104 19 10 I 4 722,2 1104 19 30 4 486,0 1104 19 50 5 092,5 1104 19 99 11-1 7285 4 486,0 11-1 7286 4 486,0 1104 21 10 4 486,0 1104 21 30 I 6 157,3 1104 21 50 \ 7 036,9 1104 21 90 \ \ 4 486,0 1104 22 10 \ 4 306,6 1104 22 30 lll I 5 911,0 1104 22 50 \ ll 4 306,6 1104 22 90 ||Illl 4 306,6 1104 23 10 \\I 4 722,2 1104 23 30 ||IIIl 4 722,2 1104 23 90 IIII 4 722,2 1104 29 10 11-4 7290 \\ 4 486,0 11-4 7291 || 4 486,0 11-4 7292 I 4 722,2 11-4 7293 4 486,0 1104 29 30 11-4 7290 \ 4 486,0 11-4 7291 I 4 486,0 11-4 7292 4 722,2 11-4 7293 4 486,0 1104 29 91 4 722,2 1104 29 95 \ 4 486,0 1104 29 99 11-1 7285 4 486,0 11-1 7286 4 486,0 1104 30 10 \ \ 3 472,3 1104 30 90 1 388,9 1107 10 11 8 240,7 1107 10 19 6 157,3 1107 10 91 7 828,6 1107 10 99 5 849,4 1107 20 00 \ \ 6 817,0 1108 11 00 11-5 7294 0) , 7 494,0 11-5 7295 o 7 494,0 25. 7 . 88 Official Journal of the European Communities No L 196/5 Positive Negative Germany Nether ­ lands Denmark Italy France IrelandCN-code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Greece Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc C) (') (') o o C) o C) 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 1108 12 00 1108 13 00 1108 14 00 1108 1990 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7622 7623  1 000 kg - 6 780,1 6 780,1 6 780,1 6 780,1 6 780,1 6 780,1 6 780,1 6 780,1 10 199,0 8 845,5 6 780,1 6 780,1 6 780,1 9 249,7 6 465,8 6 780,1 1 912,0 3 960,6 1 912,0 3 960,6 1 912,0 4 097,2 1 912,0 4 097,2 8 980,2 555,6 8 784,2 17 568,5 2 283,9 4 567,8 15 233,8 30 467,5 555,6 9 339,8 18 124,1 555,6 2 839,5 5 123,4 555,6 15 789,4 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 (2X ) (2X') 2X') 2X') 2X') 2X') 2X') 25 . 7 . 88No L 196/6 Official Journal of the European Communities Positive Negative Germany Denmark Italy France Greece Ire and Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  1 000 kg  2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 OO O OO 31 023,1 1 759,2 8 784,2 17 568,5 2 283,9 4 567,8 15 233,8 30 467,5 1 759,2 10 543,4 19 327,7 1 759,2 4 043,1 6 327,0 1 759,2 16 993,0 32 226,7 3 472,2 8 784,2 17 568,5 2 283,9 4 567,8 15 233,8 30 467,5 3 472,2 12 256,4 21 040,7 3 472,2 5 756,1 8 040,0 3 472,2 18 706,0 33 939,7 555,6 8 784,2 2309 90 31 2309 90 33 25 . 7 . 88 Official Journal of the European Communities No L 196/7 Positive Negative CN-code Taljle Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  1 000 kg. 23-1 1 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 &gt; 3-11 &gt;3-11 !3-l 1 23-6 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 ('X' (2X' (2X' (2X' (2X' f)(' (2X') f) (') (2X') (2X') 2X') 2309 90 3^ 2309 90 41 2309 90 43 2309 90 51 2309 90 53 17 568,5 2 283,9 4 567,8 15 233,8 30 467,5 555,6 9 339,8 18 124,1 555,6 2 839,5 5 123,4 555,6 15 789,4 31 023,1 1 759,2 8 784,2 17 568,5 2 283,9 4 567,8 15 233,8 30 467,5 1 759,2 10 543,4 19 327,7 1 759,2 4 043,1 6 327,0 1 759,2 16 993,0 32 226,7 3 472,2 8 784,2 17 568,5 2 283,9 4 567,8 23-6 23-12 23-12 23-12 23-12 23-12 23-12 ' 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 (9(1 (2 (') (9(9 (2X') (2 (') (9(9 (9(9 (2 (') (2X') 2X') 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 O O OO OO OO OO OO OO 25 . 7 . 88No L 196/ 8 Official Journal of the European Communities Positive Negative Germany Denmark Italy France Greece Ireland Spam Portugal CN-code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53  1 000 kg 15 233,8 30 467,5 3 472,2 12 256,4 21 040,7 3 472,2 5 756,1 8 040,0 3 472,2 18 706,0 33 939,7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO OC) (2)(3) OO OC) oo (2)(3) (2)(3 ) OC) 0(3) OC) (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. ( 2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3 ) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 25 . 7 . 88 Official Journal of the European Communities No L 196/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative GermanyCN-code Table Additional code Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fi £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 02-3 02-3 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70  100 kg  1 862,4 1 583,9 1 862,4 2 421,8 3 511,7 2 712,5 2 712,5 3 923,4 2 107,0 3 923,4 2 712,5 2 712,5 2 421,8 3 511,7 2 712,5 2 712,5 3 923,4 2 107,0 3 923,4 2 712,5 2 712,5 968,7 1 065,6 581,2 3 511,7 2 712,5 6 829,6 5 376,5 2 107,0 3 511,7 3 100,0 3 390,6 2 712,5 3 923,4 3 923,4 2 712,5 2 712,5 5 376,5 6 756,9 02-3 02-3 7039 7054 No L 196/ 10 Official Journal of the European Communities 25 . 7 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \  100 kg  0210 19 81 02-3 7039 6 829,6 02-3 7054 3 51 1,7 0210 19 89 3 511,7 1601 00 10 C) 3 390,6 1601 00 91 16-1 7319 oo 5 691,3 16-1 7322 oo 4 553,1 1601 00 99 16-1 7319 no 3 874,9 16-1 7322 no 3 100,0 1602 10 00 2 712,5 1602 20 90 \ 3 148,4 1602 41 10 16-3 7327 \ 3 511,7 16-3 7328 \ 5 933,5 \ 1 16-3 7329 l 3 632,8 1602 42 10 16-3 7327 I 2 712,5 16-3 7328 \ 4 964,8 16-3 7329 ll 3 390,6 \ 1602 49 11 16-3 7327 ll 3 511,7 16-3 7328 Il 5 933,5 16-3 7329 II 3 390,6 1602 49 13 16-3 7327 || 2 712,5 I 16-3 7328 ll 4 964,8 16-3 7329 3 390,6 1602 49 15 16-3 7327 II 2 712,5 16-3 7328 II 4 964,8 \ 16-3 7329 Il 3 390,6 1602 49 19 16-3 7327 II 2 712,5 16-3 7328 || 3 269,5 l 16-3 7329 \ 2 615,6 1602 49 30 16-1 7319 2 712,5 16-1 7322 2 179,7 1602 49 50 \ 1 622,6 1602 90 10 3 148,4 1602 90 51 3 269,5 1902 20 30 \ \ \ 1 622,6 I (2) The monetary compensator amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (') If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin, which make part of these prep ­ arations . 25 . 7 . 88 Official Journal of the European Communities No L 196/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc ¢ 100 kg live weight *  O O C) C) 6 672,6 6 672,6 6 672,6 6 672,6 6 672,6 100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 2 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 2 0202 20 50 12 677,-9 12 677,9 12 677,9 12 677,9 10 142,3 10 142,3 15 213,5 15 213,5 10 142,3 17 348,7 11 276,7 1 1 276,7 1 804,3 1 804,3 9 021,3 2 819,2 2 819,2 14 095,8 9 021,3 14 095,8 14 095,8 2 819,2 14 095,8 17 348,7 14 095,8 10 142,3 14 479,5 14 479,5 14 479,5 14 479,5 8 674,4 5 805,1 5 805,1 O O (2) OO (2) 02-2 02-2 7034 7038 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 196/ 12 Official Journal of the European Communities 25 . 7 . 88 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaughter, of the mottled Simmental breed , the Schwyz breed and the Friburg breed . (J ) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent auth ­ orities of the European Communities . 25 . 7 . 88 Official Journal of the European Communities No L 196/ 13 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN-code Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spam PortugalTabe Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  100 pieces  124,5 363.4 124.5  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 541.3 880.4 834,6 595,0 870.0 680.1 773,2 842.5 850,0 931.6 1 035,9 1 257,7 1 397,5 1 192,3 1 303,8 1 242,8 773,2 842.5 850,0 931.6 1 257,7 1 397,5 1 192,3 1 303,8 1 242,8 2 291,6 926.7 705,6 488,5 1 275,8 1 198,5 2 171,0 488,5 1 784,9 1 024,8 No L 196/ 14 Official Journal of the European Communities 25 . 7 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes. Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 - 100 kg  705,6 488,5 1 359,9 637,5 1 147,4 2 171,0 488.5 2 738,0 2 291,6 1 537,2 1 434,2 1 367,1 705.6 488,5 1 955,7 1 275,8 1 890,5 1 198,5 1 793,0 2 171,0 488.5 2 291,6 926.7 705.6 488,5 1 275,8 1 198,5 2 171,0 488.5 1 784,9 1 024,8 705.6 488,5 1 359,9 637,5 1 147,4 2 171,0 488.5 2 738,0 2 291,6 1 537,2 1 434,2 1 367,1 705.6 488,5 25 . 7 . 88 Official Journal of the European Communities No L 196/ 15 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  100 kg  1 955,7 1 275,8 1 890,5 1 198,5 1 793,0 2 171,0 488,5 1 085,5 100 pieces - 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 259.6 89,0 - 100 kg  784,2 3 670,2 1 599,8 1 709,6 3 544,8 909.7 1 699,9 2 388,1 2 288,8 2 388,1 3 184,0 431,3 3 184,0 431,3 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 196/ 16 Official Journal of the European Communities 25 . 7 . 88 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I I  100 kg  0401 04-1 7058 a + e 0402 10 11 7 616,9 0402 10 19 04-3 7059 4 554,9 04-3 7074  04-3 7078 l 1 180,6 \ 04-3 7079 7 616,9 0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 \ d + f 0402 21 04-2 7744 l a + c 0402 29 04-2 7744 \ a + c + f 0402 91 04-2 7744 \ a + c 0402 99 04-2 7744 l I a + c + f 0403 10 11 04-2 7744 l a + c 0403 10 13 04-2 7744 l a + c 0403 10 19 04-2 7744 \ a + c 0403 10 31 04-2 7744 \ a + c + f 0403 10 33 04-2 7744 l a + c + f 0403 10 39 04-2 7744 a + c + f 0403 90 11 04-5 7093 4 554,9 04-5 7094  04-5 7097 7 616,9 0403 90 13 04-6 7098 \\ 4 554,9 04-6 7099 II  \ 04-6 7114 Il a + c 0403 90 19 04-2 7744 Il a + c 0403 90 31 04-4 7089 Il d + f 0403 90 33 04-2 7744 II a + c + f 0403 90 39 04-2 7744 a + c + f 0403 90 51 04-2 7744 a + c 0403 90 53 04-2 7744 a + c 0403 90 59 04-2 7744 II a + c 0403 90 61 04-2 7744 a + c + f 0403 90 63 04-2 7744 II a + c + f 0403 90 69 04-2 7744 li a + c + f 0404 90 1 1 04-2 7744 a + c 0404 90 13  04-2 7744 II a + c 0404 90 19 04.-2 7744 \\ a + c 0404 90 31 04-2 7744 \ a + c 0404 90 33 04-2 7744 I a + c 25 . 7 . 88 Official Journal of the European Communities No L 196/ 17 Positive Negative Germany Nether ­ lands Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405  100 kg  a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2 139,6 2 193,1 4 907,8 5 030,5 7 475,4 7 662,3 8 981,1 9 205,7 383,8 393,4 13 372,8 13 707,1 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7226 7227 7228 7229 7230 7231 7232 7226 b x coef b x coef b x coef b x coef b x coef b 383,8 393,4 437,3 448,2 b x coef b x coef 0406 10 10 9 470,9 11 091,8 6 511,2 8 683,9 2 959,7 4 407,2 0406 10 90 No L 196/ 18 Official Journal of the European Communities 25 . 7 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ l  100 kg  0406 10 90 04-8 7228 \ 11 091,8 04-8 7230 \ 8 683,9 04-8 7232 \ 4 407,2 0406 20 10  ^ 0406 20 90 04-9 7233 11 091,8 04-9 7234 14 979,2 0406 30 10 04-10 7235 -  04-10 7236 3 992,7 04-10 7237 5 861,8 04-10 7238 8 537,1 04-10 7239 10 124,1 0406 30 31 04-10 7235  04-10 7236 3 992,7 04-10 7237 \ 5 861,8 04-10 7238 \ 8 537,1 0406 30 39 04-10 7235 \  i 04-10 7236 \ 3 992,7 04-10 7237 \ 5 861,8 04-10 7238 \ 8 537,1 04-10 7239 II 10 124,1 0406 30 90 II||ll 10 124,1 0406 40 00 04-11 7240 Il  04-11 7241 II 10 534,1 0406 90 11 04-12 7242 ll 8 683,9 04-12 7243 ||  I 04-12 7244 Il 9 470,9 ' 04-12 7245 ll 11 091,8 04-12 7246 . ll 6 511,2 04-12 7247 II 8 683,9 0406 90 13 04-13 7248 II  04-13 7249 Il 8 683,9 04-13 7250 li\ 12 988,3 0406 90 15 "04-13 7248 I I  04-13 7249 8 683,9 04-13 7250 I - 12 988,3 0406 90 17 04-13 7248 \  04-13 7249 \ 8 683,9 04-13 7250 \ \ 12 988,3 0406 90 19  0406 90 21 04-14 7251  04-14 7252 11 930,0 0406 90 23 04-15 7254  04-15 7255 9 470,9 04-15 7256 11 091,8 04-15 7257 6 511,2 25 . 7 . 88 Official Journal of the European Communities No L 196/ 19 Pos tive Negative CN-code Table Additions code Notes Germany DM Nether ­ lands F1 I United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0406 90 23 0406 90 25 04- 1 ; 04-1 ! 7258 7254 - 100 kg  8 683,9 0406 90 27 04-15 04-15 04-15 04-15 04-15 7255 7256 7257 7258 7254 9 470,9 11 091,8 6 511,2 8 683,9 0406 90 29 04-15 04-15 04-15 04-15 04-15 04-15 7255 7256 7257 7258 7253 7254 9 470,9 11 091,8 6 511,2 8 683,9 0406 90 31 04-15 04-15 04-15 04-15 04-15 04-15 7255 7256 7257 7258 7253 7254 9 470,9 11 091,8 6 511,2 8 683,9 0406 90 33 04-15 04-15 04-15 04-15 04-15 7255 7256 7257 7258 7253 9 470,9 11 091,8 6511,2 8 683,9 04-15 7254 0406 90 35 04-15 04-15 04-15 04-15 04-16 7255 7256 7257 7258 7259 9 470,9 11 091,8 6 511,2 8 683,9 0406 90 37 04-16 04-16 04-16 04-16 04-16 7274 7277 7278 7279 7259 9 470,9 11 091,8 6511,2 8 683,9 0406 90 39 04-16 04-16 04-16 04-16 04-15 7274 7277 7278 7279 7254 9 470,9 11 091,8 6 511,2 8 683,9 0406 90 50 04-15 04-15 04-15 04-15 04-15 7255 7256 7257 7258 7253 9 470,9 11 091,8 6 511,2 8 683,9 No L 196/20 Official Journal of the European Communities 25 . 7 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  10 (3 kg  0406 90 50 04-15 7254 \  04-15 7255 9 470,9 04-15 7256 11 091,8 l 04-15 7257 6 511,2 l 04-15 7258 8 683,9 0406 90 61  0406 90 63 \  0406 90 69 14 979,2 0406 90 71 04-8 7226  04-8 7227 9 470,9 04-8 7228 11 091,8 04-8 7229 \ 6 511,2 \ 04-8 7230 \ 8 683,9 0406 90 73 04-16 7259 I  04-16 7274 l 9 470,9 04-16 7277 \ 11 091,8 l 04-16 7278 l 6511,2 \ 04-16 7279 II 8 683,9 0406 90 75 04-16 7259 II  04-16 7274 l 9 470,9 04-16 7277 Il\ 11 091,8 \ 04-16 7278 li 6 511,2 04-16 7279 II\ 8 683,9 0406 90 77 04-16 7259 Il  04-16 7274 II 9 470,9 04-16 7277 ll 11 091,8 04-16 7278 ll 6 511,2 04-16 7279 Il 8 683,9 0406 90 79 04-16 7259 II  04-16 7274 Il 9 470,9 04-16 7277 I 11 091,8 04-16 7278 || 6 511,2 04-16 7279 8 683,9 0406 90 81 04-16 7259  04-16 7274 Il 9 470,9 04-16 7277 11 091,8 \ 04-16 7278 6 511,2 \ 04-16 7279 \ 8 683,9 0406 90 83  0406 90 85 04-16 7259  l 04-16 7274 9 470,9 \ 04-16 7277 11 091,8 04-16 7278 I 6 511,2 l 04-16 7279 8 683,9 0406 90 89 04-15 7253 I  25 . 7 . 88 Official Journal of the European Communities No L 196/21 Positive Negative Germany DenmarkCN-code Table Additional code Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 0406 90 89  100 kg  0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 9 470,9 11 091,8 6 511,2 8 683,9 2 959,7 4 407,2 2 959,7 4 407,2 11 091,8 8 683,9 4 407,2 11 091,8 8 683,9 4 407,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228.4 456,8 685,2 856.5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228,4 456,8 2309 10 19 Official Journal of the European Communities 25 . 7 . 88No L 196/22 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Lit FF Dr £ Irl Pta EscDM F1 £ Bfrs/Lfrs Dkr 2309 10 19 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 2309 10 39 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 - 100 kg  685,2 856,5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228.4 456,8 685,2 856.5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228.4 456,8 685,2 856.5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 23-14 23-14 23-14 23-14 23-14 25.-7 . 88 Official Journal of the European Communities No L 196/23 Positive Negative Germany DenmarkCN-code Table Additional code Notes Belgium/ Luxem ­ bourg Italy France Greece Ireland Spain Portugal Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 10 59 2309 10 70 2309 90 35 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 I 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569  100 kg  6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228.4 456,8 685,2 856.5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228.4 456,8 685,2 856.5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228,4 456,8 2309 90 39 25 . 7 . 88No L 196/24 Official Journal of the European Communities l \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  1 00 kg  2309 90 39 23-14 7573 685,2 23-14 7574 856,5 23-14 - 7577 959,2 23-14 7578 1 027,8 23-14 : 7579 \ 1 523,4 \ 23-14 7580 3 046,8 23-14 7581 4 570,1 23-14 7582 l 5 712,7 \ 23-14 7583 \ 6 398,2 23-14 7584 6 855,2 2309 90 49 23-14 7553 l 878,4 23-14 7554 1 756,8 23-14 7555 2 635,3 23-14 7556 \ 3 294,1 23-14 7557 \ 3 689,4 23-14 7558 l 3 952,9 23-14 7559 \ 228,4 23-14 7569 l 456,8 23-14 7573 II 685,2 23-14 7574 ll 856,5 23-14 7577 Il 959,2 23-14 7578 1 027,8 23-14 7579 II 1 523,4 23-14 7580 Il\ 3 046,8 23-14 7581 \\ 4 570,1 23-14 7582 Il 5 712,7 23-14 7583 ll 6 398,2 23-14 7584 || 6 855,2 2309 90 59 23-14 7553 \ 878,4 23-14 7554 \ \ 1 756,8 23-14 7555 I 2 635,3 23-14 7556 3 294,1 23-14 7557 I 3 689,4 23-14 7558 3 952,9 23-14 7559 \ 228,4 23-14 7569 456,8 23-14 7573 \ 685,2 23-14 7574 856,5 23-14 7577 959,2 23-14 7578 1 027,8 23-14 7579 1 523,4 23-14 7580 \ 3 046,8 23-14 7581 4 570,1 23-14 7582 5 712,7 23-14 7583 I 6 398,2 25 . 7 . 88 Official Journal of the European Communities No L 196/25 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Belgium/ Luxem- = bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 - 100 kg  6 855,2 878,4 1 756,8 2 635,3 3 294,1 3 689,4 3 952,9 228.4 456,8 685,2 856.5 959,2 1 027,8 1 523,4 3 046,8 4 570,1 5 712,7 6 398,2 6 855,2  % milk fat/ 100 kg product  a b 149,5 163,7  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 65,1  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 76,2 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product ¢ e 5,9  % sucrose/ 100 kg product - 16,1f Annex For certain milk products, falling within CN codes 0401 , /0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 196/26 Official Journal of the European Communities 25 . 7 . 88 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2204 21 25 22-5 7431 o 2 813,3 22-5 7432 (2) 2 813,3 22-5 7434 o 123,3 22-5 7587 o 2 813,3 22-5 7588 (') 123,3 2204 21 29 22-6 7438 (2) 1 971,1 22-6 7439 o 1 971,1 22-6 7441 O 123,3 22-6 7589 o 1 971,1 22-6 7590 (') 123,3 2204 21 35 22-8 7449 (2) 2 813,3 22-8 7451 C) 123,3 22-8 7591 C) 2 813,3 22-8 7592 o 123,3 2204 21 39 22-9 7455 o 1 971,1 22-9 7457 O 123,3 22-9 7593 o 1 971,1 22-9 7594 o 123,3 2204 29 10 22-3 7426 (') 123,3 2204 29 25 22-11 7478 o , 2 813,3 22-11 7479 2 813,3 22-11 7480 o 2 813,3 22-11 7481 o 2 813,3 22-11 7483 C) 123,3 22-11 7595 (2) 2 813,3 \ 22-11 7596 0) 123,3 2204 29 29 22-12 7487 o 1 971,1 l 22-12 7488 (2) 1 971,1 22-12 7490 o 123,3 22-12 7597 (2) 1 971,1 22-12 7598 O 123,3 2204 29 35 22-14 7498 o 2 813,3 22-14 7499 (2) 2 813,3 22-14 7518 o 123,3 22-14 7599 (2) 2 813,3 25 . 7 . 88 Official Journal of the European Communities No L 196/27 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 22-14 7614 (') 123,3 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o (2) (') 1 971,1 123,3 1 971,1 123,3 (') % vol/hl O hi No L 196/28 Official Journal of the European Communities 25 . 7 . 88 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands ; United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1701 11 10 17-5 17-5 7334 7335 o 1 342,7 1 342,7  100 kg   1701.11 90 17-5 17-5 7334 7335 o [ 1 342,71 342,7  1701 12 10 17-5 17-5 7334 7335 o \ 1 342,71 342,7  1701 12 90 17-5 17-5 7334 7335 o 1 342,7 1 342,7  1701 91 00 17-6 7337 2 1 608,8 1701 99 10 17-7 7340 ll 1 608,8 1701 99 90 17-7 7340 II 1 608,8  1702 30 10 17-7 7340 1 608,8  100 kg of dry matter ¢  1702 40 10 17-7 7340 1 608,8 1702 60 10 17-7 7340 I 1 608,8  1702 60 90 17-10 7345 (3)  % sucrose content and 100 kg net  16,088  I 17-10 7346 o 16,088 17-10 7347 0 16,088  1702 90 30 17-7 7340 \ 1 608,8 - 100 kg of dry matter  1702 90 60 17-11 7349 o  °/o sucrose content and 100 kg net  16,088  17-11 7350 o 16,088 17-11 7351 o 16,088 1702 90 71 17-12 7353 C) 16,088 1702 90 90 17-10 17-10 17-8 7345 7346 7347 o o o 16,088 16,088 16,088  2106 90 30 21-5 7419 \ 1 608,8 - 100 kg of dry matter  _ 2106 90 59 21-6 7423 o  % sucrose content and-100 kg net  16,088  21-6 7424 o 16,088 \ 21-6 7425 o 16,088  25 . 7 . 88 Official Journal of the European Communities No L 196/29 amount indicated multiplied by the sucrose content expressed as a percentage . (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . O Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J ) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the No L 1 96/30 Official Journal of the European Communities 25 . 7 . 88 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/LfrsDM F1 £ Dkr Lt FF Dr £ Ir Pta Esc  100 kg ¢ 6 855,2 7 834,0 1 1 267,9 863,7 1 165,2 1 782,0 6 855,2 7 834,0 1 1 267,9 863,7 1 165,2 1 782,0 1 850,5 1 850,5 961,0 961,0 1 078,2 1 078,2 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 25 . 7 . 88 Official Journal of the European Communities No L 196/31 Positive Negative Germany Nether ­ lands United Kingdom PortugalCN-code Table Additional code Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain PtaDM F1 £ Esc 100 kg ­ 907,3 907,3 780,7 907,3 650,6 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 190590 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * 7632 * « ¢ * * * * * « ¢ * * 7633 7634 * * * &amp; 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 964,1 1 268,2 1 047,5 1 699,3 2 091,4 2 434,9 3 031,5 651,6 941,1 1 346,6 695,1 No L 196/32 Official Journal of the European Communities 25 . 7 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM F1 £ Esc  100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 303,1 990,1 1 853,3 763,8 763.8 695,1 1 303,1 990,1 1 853,3 651,6 941,1 1 346,6 530.9 835.0 1 124,5 1 530,0 391.6 739.1 1 043,2 1 332,7 616,6 964,1 1 268,2 959.7 1 307,2 1 611,3 1 900,8 2 306,3 1 143,1 1 490,6 1 794,7 2 084,2 2 489,7 1 351,3 1 698,8 2 002,9 2 292,4 1 576,3 1 923*8 2 227,9 2 879,2 3 226,7 3 530,8 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 25 . 7 . 88 Official Journal of the European Communities No L 196/33 Positive Negative GermanyCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg . Denmark Italy France Greece Ireland Spain Portugal Dkr Lit FF - Dr £ Irl Pta EscDM F1 - £ Bfrs/Lfrs  100 kg  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 3 820,3 4 225,8 3 062,6 3 410,1 3 714,2 4 003,7 4 409,2 3 270,8 3 618,3 3 922,4 4 211,9 3 495,8 3 843,3 4 147,4 5 141,4 5 488,9 5 793,0 6 082,5 6 488,0 5 324,8 5 672,3 5 976,4 6 265,9 6 671,4 5 533,0 5 880,5 6 184,6 6 474,1 5 758,0 6 105,5 6 409,6 10 008,6 10 356,1 10 660,2 10 949,7 11 355,2 10 192,0 10 539,5 10 843,6 11 133,1 10 400,2 10 747,7 11 051,8 10 625,2 10 972,7 No L 196/34 Official Journal of the European Communities 25 . 7 . 88 Positive Negative Germany Denmark Italy France Greece CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Ireland £ Irl Spain Pta Portugal EscDM F1 £ Bfrs/Lfrs Dkr Lt FF Dr 100 kg - 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O 0) O o C) C) o C) o o (') o o o (') O O C) o C) C) n n C) C) C) C) o (') (') (') o C) C) C) C) (') o (') V) o C) C) o 717.6 1 021,7 1 311,2 1 716,7 553,5 901,0 1 205,1 1 494,6 1 900,1 761.7 1 109,2 1 413,3 1 702,8 986,7 1 334,2 1 638,3 1 329,8 1 677,3 1 981,4 2 270,9 2 676,4 1 513,2 1 860,7 2 164,8 2 454,3 2 859,8 1 721,4 2 068,9 2 373,0 2 662,5 1 946,4 2 293,9 2 598,0 3 249,3 3 596,8 3 900,9 4 190,4 4 595,9 3 432,7 3 780,2 4 084,3 4 373,8 4 779,3 3 640,9 25 . 7 . 88 Official Journal of the European Communities No L 196/35 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  100 kg ­ 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) O O O (') 0) C) o o (T ('): O "O C) O O O O O O O C) O C) C) C) (') o (') C) (0 (') ( l) C) (') C) o o C) C) (') C) (') C) (') 3 988,4 4 292,5 4 582,0 3 865,9 4 213,4 4 517,5 5 511,5 5 859,0 6 163,1 6 452,6 6 858,1 5 694,9 6 042,4 6 346,5 6 636,0 7 041,5 5 903,1 6 250,6 6 554,7 6 844,2 6 128,1 6 475,6 6 779,7 10 378,7 10 726,2 11 030,3 11 319,8 10 562,1 10 909,6 11 213,7 11 503,2 10 770,3 11 117,8 11 421,9 10 995,3 11 342,8 1 566,8 1 914,3 2 218,4 2 507,9 2 913,4 1 750,2 2 097,7 2 401,8 2 691,3 No L 196/36 Official Journal of the European Communities 25 . 7 . 88 Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 100 kg ¢ 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 3 096,8 1 958,4 2 305,9 2 610,0 2 899,5 2 183,4 2 530,9 2 835,0 2 408,4 2 755,9 6 502,6 6 850,1 7 154,2 7 443,7 7 849,2 6 686,0 7 033,5 7 337,6 7 627,1 8 032,6 6 894,2 7 241,7 7 545,8 7 835,3 7 119,2 7 466,7 7 344,2 2 506,9 2 854,4 3 158,5 3 448,0 3 853,5 2 690,3 3 037,8 3 341,9 3 631,4 4 036,9 2 898,5 3 246,0 3 550,1 3 839,6 3 123,5 3 471,0 3 775,1 3 348,5 O O O O C) o o o o o o 0) o o o o o o o o o 0) o o o (') o o 0 o (') C) C) ( l ) o o (') C) C 1 ) C) C) (') 25 . 7 . 88 Official Journal of the European Communities No L 196/37 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta EscF1 £  100 kg  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 O O O o o o o o o n o n o o n n o o o o n o n o ( ¢) o o o ( ¢) C) (') C) C) o C) (') o (') (') C) o C) C) C) o 3 696,0 6 620,0 6 967,5 7 271,6 7 561,1 7 966,6 6 803,4 7 150,9 7 455,0 7 744,5 8 150,0 7 011,6 7 359,1 7 663,2 7 952,7 7 236,6 7 584,1 7 461,6 3 368,6 3 716,1 4 020,2 4 309,7 4 715,2 3 552,0 3 899,5 4 203,6 4 493,1 4 898,6 3 760,2 4 107,7 4411,8 4 701,3 3 985,2 4 332,7 4 636,8 4 210,2 4 557,7 6 727,7 7 075,2 7 379,3 7 668,8 8 074,3 6911,1 7 258,6 7 562,7 No L 196/38 Official Journal of the European Communities 25 . 7.-88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM rl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 (') (') n (') (') C) O O (') C) o o o O o O O C) C) C) C) C) n O C) C) C) (l) n o o ( i) o o o n o o (') C) C) C) (') C) 7 852,2 7 119,3 7 466,8 7 770,9 7 344,3 7 691,8 4 935,4 5 282,9 5 587,0 5 876,5 6 282,0 5 118,8 5 466,3 5 770,4 6 059,9 6 465,4 5 327,0 5 674,5 5 978,6 6 268,1 5 552,0 5 899,5 6 203,6 5 777,0 6 124,5 6 923,4 7 270,9 7 575,0 7 864,5 8 270,0 7 106,8 7 454,3 7 758,4 8 047,9 7 315,0 7 662,5 7 966,6 7 540,0 7 887,5 6 839,0 7 186,5 7 490,6 7 780,1 8 185,6 7 022,4 25 . 7 . 88 Official Journal of the European Communities No L 196/39 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl - Pta EscDM F1 £ 100 kg ­ 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 O (') C) C) C) O o (') C) C) o o o o o C) o n o n n n C) C) C) C) o C) (') (') C) n n C) C) o o o n o o o o o 7 369,9 7 674,0 7 963,5 8 369,0 7 230,6 7 578,1 7 882,2 8 171,7 7 455,6 7 803,1 8 107,2 7 680,6 8 028,1 7 651,3 7 998,8 8 302,9 8 592,4 8 997,9 7 834,7 8 182,2 8 486,3 8 775,8 8 042,9 8 390,4 8 694,5 8 267,9 8 615,4 7 771,9 8 119,4 8 423,5 8 713,0 7 955,3 8 302,8 8 606,9 8 896,4 8 163,5 8 511,0 8 815,1 8 388,5 8 736,0 9 992,5 10 340,0 10 644,1 10 175,9 10 523,4 No L 196/40 Official Journal of the European Communities 25 . 7 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 kg  C) o o (') O C) O O C) o o o O o 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 10 827,5  10 384,1  10 731,6  12 213,0  12 560,5  12 864,6  12 396,4  12 743,9  12 604,6  12 952,1  14 433,6  14 781,1  14 617,0  14 964,5  841,6  1 189,1  14 258,8  14 606,3 .  14 910,4  14 442,2  14 789,7  15 093,8  1 801,3  2 148,8  14 650,4  14 997,9  3 720,8  4 068,3  5 983,0  6 330,5  1 211,7  1 559,2 .  14 628,9  14 976,4  15 280,5  14 812,3  15 159,8  15 463,9  2 171,4  2 518,9  15 020,5  15 368,0  4 090,9  4 438,4  6 353,1  C) C) C) (') C) (') (') C) o o o C) o C) C) 25 . 7 . 88 Official Journal of the European Communities No L 196/41 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  7961 o 6 700,6  100 kg  Amounts to be deducted  51xx 229,4  52xx 485,0  \\ 53xx 775,9  54xx Il 1 042,6  || 55xx 1 527,6  || 56xx 2 269,9  570x I 3 478,6  I 57 lx \ 3 478,6  572x i 4 817,8   573x \ 4 817,8 574x I 6 194,3  575x \ 6 194,3  576x 7 570,8  577x 7 570,8  578x \ 8 947,4  59xx 229,4 Amounts to be deducted 61xx \  62xx  \| 63xx  64xx  65xx  l 66xx \  670x \  671x \  672x \  \ 673x \  674x \  675x  676x  677x \  678x  69xx \ 159.8 337.9 540,6 726,4 1 064,3 1 581,4 2 423,5 2 423,5 3 356,5 3 356,5 4 315,5 4 315,5 5 274,5 5 274,5 6 233,5 159,8 No L 196/42 Official Journal of the European Communities 25 . 7 . 88 (') If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced , for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 .The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in O.J. no L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 25 . 7 . 88 Official Journal of the European Communities No L 196/43 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 20-4 7385 804,4  100 kg  2007 99 10 20-5 7387 l 804,4 2007 99 31 20-5 7387 l 804,4 2007 99 33 20-5 7387 \ 804,4 2007 99 35 20-5 7387 \ 804,4 2007 99 39 20-5 7387 804,4  No L 196/44 Official Journal of the European Communities 25 . 7 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr Lit FF Dr. £ Irl Pta EscDM ri £ 1509 10 10 1509 10 90 1509 90 00 - 100 kg  7 677,8 7 677,8 4 892,9 8 501,0 5 716,1 5 716,1 8 445,6 5 660,7 5 660,7 3 307,8 3 307,8 522,9 4 035,5 1 250,5 1 250,5 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 25 . 7 . 88 Official Journal of the European Communities No L 196/45 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  1,039 1,055 1,010 1,332 1,020 I  Milk and milk products   1,111   1,055 1,035 1,332 1,035  Pigmeat   1,049   1,016  1,226 1,021  \  Sugar   1,127   1,055 1,035 1,178 1,036  Cereals   1,127   1,065 1,035 1,178 1,036  Eggs and poultry and albumins   1,076   1,020 1,256 __ I  Wine  || I 1,026 1,010 1,343 II __  Processed products (Regulation IlI Il IlII Il\ (EEC) No 3033/80): I \ Il\ \ IIIl1 II  to be applied to charges   1,111   1,055 1,035 1,332 1,035 _  to be applied to refunds : I \ \ \ \ \  cereals   1,127   1,065 1,035 1,178 1,036  milk   1,111  1,055 1,035 1,332 1,035   sugar   1,127   1,055 1,035 1,178 1,036  Jams and marmalades \ I \ (Regulation (EEC) No 426/86)   1,127    1,178 .  Olive oil sector   1,042     1,293   1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 64,4582 55,2545 Dkr 0,517655 11,9207 10,2187 DM 0,13571 3,12517 2,67895 FF 0,455152 10,4814 8,98483 F1 0,15291 3,52126 3,01849 £ Irl 0,0506579 1,16657  £ 0,0434247  0,857215 Lit  2 302,84 1 974,02 Dr 10,8332 249,47 213,849 Esc 11,0017 253,351 217,176 Pta 8,94621 206,016 176,6 No L 196/46 Official Journal of the European Communities 25 . 7 . 88 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance The following coefficients apply to the monetary compensatory amounts fixed in advance for the period 17 June 1988 , in the case of France, Ireland, Italy, Portugal and the United Kingdom, and 19 July 1988 , in the case of Greece, to the dates laid down hereunder as regards the abovementioned countries, subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 : Member State Sectors concerned Coefficient Applicable to imports and exports carried out from France Milk and milk products 0,579708 1 January 1989 Pigmeat 0 1 January 1989 Beef  1 January 1989 Eggs and poultry and albumins  1 January 1989 I Wine  1 January 1989 I Sugar 0,579708 1 January 1989 I Cereals 0,579708 1 January 1989 Ireland Pigmeat 0,483423 1 January 1989^ I Milk and milk products 0,579991 1 January 1989 l Beef  1 January 1989 Eggs and poultry and albumins 0 1 January 1989 Sugar 0,592065 1 January 1989 I Cereals 0,592065 1 January 1989 Greece Milk arid milk products 0,768785 25 July 1988 Pigmeat 0,675583 25 July 1988 Beef 0,768785 25 July 1988 I Eggs and poultry and albumins 0,489756 25 July 1988 I Sugar 0,552880 : 25 July 1988 Cereals 0,552880 25 July 1988 I Olive oil 0,552880 1 November 1988 Portugal Sugar 0 25 July 1988 I Olive oil : 0 1 November 1988 United Pigmeat 0,357697 1 January 1989 Kingdom Beef  1 January 1989 Milk and milk products 0,732541 1 January 1989 Eggs and poultry and albumins 0,670983 1 January 1989 Sugar 0,769606 1 January 1989 Cereals 0,769606 1 January 1989 \ Olive oil 0,769606 1 January 1989 Italy Pigmeat 0 1 January 1989 Beef  1 January 1989 Milk and milk products 0,540022 1 January 1989 Eggs and poultry and albumins  1 January 1989 \ Sugar 0,540022 1 January 1989 Cereals 0,630029 1 January 1989 I Wine  1 January 1989